Title: To James Madison from James Monroe, 13 April 1802
From: Monroe, James
To: Madison, James


Dear Sir
Richmond april 13. 1802.
The enclosed presents a case properly within the sphere of yr. own department. Mr. Barnet late consul at Bordeaux was appointed while I was in France to Brest, to wh. he was recommended by me, tho I am persuaded he owed his appointment to his friends in Jersey, for my recommendation was at a time, when it was more likely to injure than to benefit him. You will find him mention’d in my book page 355. He is a nephew of Mr. Boudinot the director of the mint. What I then said of him I still think. I was then under an impression that he was a republican, but confess that I was inclined to doubt it after my return to America, not from any thing I ever heard of him, but the consideration that all the active & known republicans were dismissd by the then admn., & the character of his connections in this country. It is probable he owed his continuance in office to the influence of his connections and not to his political principles. I am persuaded that was the case for I really think him an honest respectable young man, and particularly meritorious for his attention to his aged mother. You will be so kind as shew his letter to the President. I ought to add that I recd. sometime last autumn a letter from a Mr. Osman, or some such name, a nephew of Saml. Adams, written from Bordeaux in favor of this young man. It was my intention to communicate to you in person the contents of that letter in Albemarle, but forgot to do it. It was written in a masterly stile and the strongest glow of republican sentiment, & assured me that he Mr. Barnett was a republican. It spoke of his private as well as publick virtues in a manner to excite an interest in his behalf. Mr. Fenwick told me the above of Mr. Osman, & that he was very deserving of confidence. I communicate these things to you on the idea it is interesting to you to know them.
I have just recd. a letter from Mr. Gauvain at Baltimore informing me that he will sit out in a day or two with his lady for this place on a visit to my family. This gentn. was sometime in my office at Paris on the appointment of Mr. Skipwith to the consulate. He is a worthy sensible young man. His two sisters are married to Americans, Taney & Vans. Being under the necessity of going to Albemarle to meet any persons who may be disposed to purchase my Land above charlottesville, which is advertised for sale on tuesday next, it will be a circumstance of peculiar embarrassment for him to arrive in my absence in the present situation of my family. I have written mr. Pichon to request, if in his power, that he will detain him there untill the latter end of next week, at which time I will be back. If you see Mr. Pichon it may possibly be in yr. power to hint something of the above. He will doubtless call on Mr. Pichon in passing thro Georgetown. He was to leave Baltimore tomorrow or next day. His views are mercantile. His intention is to settle in St. domingo; the object of his visit to this country to make acquaintance and form connections. Sincerely I am yr. friend & servt
Jas. Monroe
 

   
   RC (NN: Monroe Papers). Enclosure not found, but see n. 2.



   
   Monroe’s book, A View of the Conduct of the Executive, included much of his correspondence as U.S. minister to France. The reference to Barnet is in a letter from Monroe to Secretary of State Timothy Pickering, 24 July 1796: “Permit me to make known to you the wish of Isaac Cox Barnet, a citizen of the United States, from Elizabeth town (Jersey) to be appointed consul at Brest. This young man is well recommended to me in point of morality; appears to possess adequate talents, and from what I hear, is industrious” (pp. 354–55).



   
   Monroe probably enclosed Barnet’s letter to him of 23 Jan. 1802, in which Barnet complained of his removal and requested Monroe’s intercession (offered for sale in Robert K. Black Catalogue No. 123 [1969], item 137). According to the catalogue entry, the letter was docketed by JM.




   
   Francis L. Taney of Baltimore and William Vans of Salem were American merchants living in Paris during Monroe’s residence there (William Stinchcombe, The XYZ Affair [Westport, Conn., 1980], pp. 138–39).


